DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on November 23, 2021.
In view of amendments filed November 23, 2021 to the title, the objection to the specification is withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed November 23, 2021 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn. 
Examiner's Statement of Reason for Allowance
Claims 1, 2, 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Image Processing Apparatus and Control Method for Managing Values Related to a Function of the Image Processing Apparatus.
Claim 1 is allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] at least one memory storing instructions, and
at least one processor that, when executing the instructions, causes the image processing apparatus to: 
manage a combination of a function provided by the image processing apparatus and a group of setting values used for the function in association with one or more pieces of card information, wherein a number of pieces of card information that can be associated with the combination of the function and the group of setting values has an upper limit; and  
execute display control on the display, wherein, in a case where first card information and second card information are managed in association with a first combination that is a combination of the function provided by the image processing apparatus and the group of setting values used for the function and if the first card information or the second card information is read by the reader, the display control controls a screen for the function corresponding to the first combination to display in a state where the corresponding group of setting values is applied, and 
wherein, in a case where it is determined that the upper limit is not exceeded when new card information is to be registered in association with the first combination, the new card information is managed in association with the first combination.” along with all other limitations as required by independent claim 1.
Specifically, the closest prior art, Tamura (2017/0187912), Sakemi (2018/0247048) and Adachi (2015/0381839), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2 and 4-10 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayashi (2015/0373215) disclose an image forming apparatus includes a first setting unit that sets a setting value of individual setting information for a login user, and a second setting unit that sets, in a case where a logout request is received, a setting value of common setting information, wherein the second setting unit omits, in a case where a login request of a new user is received while the user is logged in, a process for setting the setting value of the common setting information based on the common setting information, and the first setting unit sets a setting value of individual setting information for the new user based on individual setting information associated with user identification information for identifying the new user.
Hayashida et al. (2007/0182982) disclose in a multi-function input/output device, an optical reading unit optically reads an optically readable code from a device control setting medium on which device control setting information, including use authentication information and unit-control-setting information for a document input control setting unit, a document-data-processing control setting unit, and a document-data-output control setting unit, is recorded. The device control setting information including the use authentication information is recognized from the code read by the optical reading unit. A user authentication 
Matsuda (7,327,478) disclose an image processing device which can be operated from both remote user interface such as a Web browser and local interface by an operation panel or a card reader, and a computer system communicating with the device are embodied. A system of integrating authenticating processes by each of the remote and local user interfaces can be provided. In this case, an adjustment is made not to cause inconsistency by the conflict between the operation from the remote user interface and the operation from the local user interface so as to practically utilize each user interface.
Sakagami et al. (2014/0176987) disclose managing apparatus and image forming apparatus management system ensure confidentiality of information in an image forming apparatus while usability is maintained. An image forming apparatus acquires IC card identifying information with an IC card reader. A management server acquires a user ID associated with the acquired IC card identifying information and use limit information concerning use of the image forming apparatus. A process is performed in the image forming apparatus in accordance with the use limit information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672